Title: To Thomas Jefferson from Antoine Soulard, 1 February 1806
From: Soulard, Antoine
To: Jefferson, Thomas


                        
                            Monsieur le President
                            
                            St. Louis le 1.° fevrier 1806.
                        
                        Ayant eté Elus par les citoyens de la ville de St. Louis pour former le comité qui doit vous faire parvenir
                            leurs humbles representations qu’ils Ôsent presenter a lhonorable Congrès des Etats Unis, nous prenons la liberté, en
                            cette Qualité, de vous les addresser et de les mettre sous la protection de Vos Bontés, afin que par votre Organe et Votre
                            influence elles puissent meriter quelques Considerations des membres qui Composent cet Auguste Corps; ce fera un Tribut de
                            reconnaissance de plus que le Territoire de la Louisiane Vous devra, si Vous daignez lui Continuer par là les marques
                            inefaçables de Votre appui, et un motif de plus pour vous être eternellement Comptable. Vivement penetré de Cette Verité
                            et plein de Confiance dans les Representants d’une des plus genéreuse Nation de l’Univers, nous Esperons que nos House of
                            representations seront favorablement accueillies.
                        Le peu de tems que Nous avons pour reunir toutes les signatures de ce Territoire afin qu’elles puisse se
                            rendre auprès de vous avant la dissolution du Congrès, ne nous permet pas de vous les faire Parvenir par le present
                            Courier, mais nous Esperons que vous Recevrez sous peu Celles de tous les autres Districts. 
                  Nous avons l’honneur d’être
                            avec un profond Respect Monsieur le President Vos très humbles et très obeissants serviteurs
                        
                     
                        Antoine Soulard
                        
                        P. Didier
                        
                        Aug Chouteau
                        
                     
                     
                        
                           j,h Horttiz
                        
                        
                           P Delaunay
                        
                        James Richardson
                        
                     
                     
                        Landreville
                        
                        Pre. Chouteau
                        
                        Manuel Lisa
                        
                     
                     
                        Fcois Valois
                        
                        P. Bacan
                        
                        John Mullanphy
                        
                     
                     
                        Chles Sanguinet
                        
                        Paul guitard
                        
                        
                           T Lamorga
                        
                     
                  
                    